[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14766                ELEVENTH CIRCUIT
                                                             OCTOBER 4, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                  D. C. Docket No. 09-00138-CR-RDP-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

BRYANT BERNARD EVANS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (October 4, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.

PER CURIAM:

     James M. Kendrick, appointed counsel for Bryant Bernard Evans in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Evans’s conviction and sentence

are AFFIRMED.




                                          2